UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X

In re: Chapter ll
Michael A. Damergis, Case No. 19-22543 (RDD)
Debtor
X AFFIDAVIT OF CHAPTER 11
W
State of New York )
) ss:

County of Westchester )

Michael A. Damergis, being duly swom, deposes and says:

l. I am the Debtor herein. I am personally familiar with all of the matters set forth
below.

2. I hold an interest in real estate in the form of two (2) homes. The first being my
primary residence located at 696 Ridgeway, White Plains, New York 10605. I own and maintain
one (l) investment property located at l Copper Beech Circle, New Rochelle, New York 10804.

3. I seek to enter into a plan for the payment of existing unsecured debts and to
restructure my existing secured debt which is greater than the value of certain holdings.

 

 

 

 

 

 

 

 

 

 

 

 

 

4. The Petition in this matter is to be commenced as a Chapter ll.

5. With respect to the holders of the 10 largest unsecured claim:
l. Unifund CCR LLC $15,809.22
2. Credit One Bank $1,069.00
3. Express Ambulance Service $956.00
4. Capital One $892.00
5. White Plains Hospital $716.00

(These are the only unsecured claims)
6. The secured claims are as follows:
Creditor Property Description Value

l. Select Portfolio Servicing First Mortgage for 696 Ridgeway $1,121,806.38
2. Selene Finance Second Mortgage for 696 Ridgeway $275,000.00
3. chen Loan Servicing_, LLC First Mortgage for l Copper Beech Circle $1,500,000.00

 

 

 

 

 

7. The priority claim are as follows: None

 

 

8. Summary of Assets and Liabilities:

 

 

 

 

 

 

 

 

 

a. M
Description Location /Address Valuc1
l. Primary Residence 696 Ridgeway, White Plains, NY 10605 $880,000.00
2. Single Family lnvestment Property l Copper Beech Circle, New Roclielle, $l,400.000.00
NY 10804
9. Liabilities: The unsecured debts listed in Schedule F, the priority debts listed in

schedule E and the secured debts listed in Schedule D.
lO. No securities of the Debtor are publicly held.

l l. At this time the real property of the debtor is not in possession or custody of any
custodian, public o'fi'icer, pledge, assignee of rents, or secured creditor, or agent for any such
entity.

12. Debtor’s assets arc located in the State of New York, Westchester County.

13. At this time, the only proceedings pending or threatened against the debtor are the
following:
a. Foreclosure: Deutsche Bank Nm‘ional T rust Company v. Michael A. Damergis,
et al., Index No. 70464/2012
b. Consumcr Credit Transaction: Unifund CCR LLC vs. Miclmel A. Damergr's,

Index No. 53139/20]4

Dated: White Plains, New York /

February 27, 2019 jj

9
MichaelA. m gis,Debtor

 

SWor to before me on this
315 2019

Notary Pub lc

   

 

ALYSSA N. FIORENTINO
NOTAR‘¢' FUBL|C, STATE Ol-` NEW YORK
Rq$\su'arion No. 011='1&183{¥!‘! t
QualiEed in Rmkland Comiy §
Cnmmision Expir=s`Nau.-,ni:er 13, 2022 1

 

 

' All property valuations are subject to change upon receipt oi`appraisals.

2

